DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 5/16/2022 have been fully considered and for the claim(s) 1, which applicant argued that the H-bridge is not discussed and have been further analyzed:

	The claim (s) 1, 16 is merely is directed to circuitries herein as “modulator and H-bridge and load diagnostic and direct current being directly/indirectly coupled to one another via various input/outputs”. 

	Thus, as broadly claim(s) Lesso et al. (US 9,628,040) disclose of various of such namely circuitry being coupled to one another at various input/output and including such mentioned H-bridge which is explicitly disclosed therein “fig.2 (202); col.6 line 15-22)”.


	Similarly, regarding of coupling of the various circuitries therein as noted by Gribben et al of such “a load diagnostics circuit having an input coupled to the output of the H-bridge, the load diagnostics circuit configured to control operational states of the first and second switches (fig.2 (42); col.3 line 20-35/the feedback network which operate the various switches is regarded as such load circuit)”.  

	Again, as mentioned, the claim(s) relate to various naming circuits which are couple to one another and for claim(s) 16 enable based on feedback such switch controls by said particular circuit. 


Allowable Subject Matter
Claim(s) 3-5, 7, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 10-11, 13-15 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Lesso et al. (US 9,628,040).

Claim 1, the prior art as in Lesso et al. disclose of an audio system, comprising: a modulator having an input and an output & an H-bridge having an input and an output, the output of the modulator coupled to the input of the H-bridge (fig.2 (201-202); col.6 line 15-22); a load diagnostics circuit having an input and a first control output (col.6 line 29-42; fig.9 (209/205)); ; and a direct current (DC) add circuit having an input and an output, the output of the DC add circuit is coupled to the input of the modulator, and the first control output from the load diagnostics circuit is coupled to the DC add circuit (fig.2 (203/210); col.7 line 25-65).  

2. The audio system of claim 1, wherein the DC add circuit is configured to receive an audio input signal on its input and to selectively add DC to the audio input signal in response to a control signal on the first control output from the load diagnostics circuit (fig.2 (210); col.7 line 50-67).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesso et al. (US 9,628,040) and Furst et al. (US 7,336,794 B2).

Claim 6, the audio system of claim 1, but the art never specify as further including a signal masking circuit coupled between the modulator and the H-bridge.  

	But the general concept of having a masking circuit coupled between the modulator and the H-bridge is noted therein (fig.1 (correct); fig.2; col.5 line 25-45). Thus, one of the ordinary skills in the art could have modified the art by adding such masking circuit so as to compensate for non-linearity. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Gribben et al. (US 8,159,299 B2).

16. An audio system, comprising: a modulator having an input and an output (fig.2 (21); col.2 line 50-55); an H-bridge having an input and an output (fig.2 (50/51); col.3 line 5-20); a short-circuit feedback circuit having an input and an output, the input of the short-circuit feedback circuit coupled to the output of the modulator (fig. 2 (41); col.2 line 60-62); and a first switch coupled between the output of the short-circuit feedback circuit and the input of the modulator (fig.2 (34); col.2 line 60-67); a second switch coupled between the output of the H-bridge and the input of the modulator (fig.2 (D); col.3 line 25-30) ; and a load diagnostics circuit having an input coupled to the output of the H-bridge, the load diagnostics circuit configured to control operational states of the first and second switches (fig.2 (42); col.3 line 15-35).  

17. The audio system of claim 16, wherein the load diagnostics circuit is configured to detect a short-circuit on the output of the H-bridge and, in responsive to the detected short-circuit, open the second switch and close the first switch (col.2 line 65-67).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272 -7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DISLER PAUL/Primary Examiner, Art Unit 2654